Citation Nr: 1736095	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this matter in August 2016.  The requested development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay but finds that another remand is necessary to ensure substantial compliance with prior remand orders.  See Stegall, 11 Vet. App. 268.

As noted in the August 2016 remand order, the Board found that the VA examiner had not provided an adequate opinion with supporting rationale addressing the etiology of the Veteran's severe cough.  On remand, the Board ordered that an opinion be obtained addressing whether the examiner could distinguish symptoms that were the result of service-connected allergic rhinitis and symptoms that were the result of non-service-connected asthmatic bronchitis, with specific discussion of the Veteran's cough.  The Board further requested that if the examiner was unable to distinguish which symptoms was the result of which disability, then he or she should state that and explain why.  

Pursuant to the Board remand, a VA examination was conducted in November 2016.  The examiner discussed the Veteran's cough with reference to private and VA treatment records; however, the examiner did not distinguish the symptoms that were the result of service-connected allergic rhinitis and symptoms that were the result of non-service-connected asthmatic bronchitis.       

Further, the November 2016 VA examination is inadequate for the purpose of adjudicating the Veteran's allergic rhinitis claim.  Although the examiner addressed the July 2010 private treatment note, the December 2010 letter from the Veteran's private treatment provider, received in July 2016, and the April 2012 VA treatment note, per the Board's August 2016 remand directive, the examiner simply stated that she could not opine that any portion of this cough was due to service to include service-connected allergic rhinitis.  No explanation, or rationale, for this finding was provided and as such, the opinion is inadequate for rating purposes.  

Further, upon examination the examiner found that there was no current postnasal drip.  However, the above mentioned treatment records discussed postnasal drip and its possible connection to the Veteran's cough, as well as numerous private treatment records from February 1991 to November 2009, a three day hospitalization in August 2010, and VA treatment records in January and March 2009, which showed a long history of postnasal drip.  The examiner did not address these findings in the opinion.  

Finally, during examination and in additional lay statements of record from her coworkers, supervisors, doctors and mother, the Veteran reported how her cough affected her ability to work.  The examiner did not address these statements when determining whether the Veteran was precluded from securing and following substantially gainful employment consistent with her educational and occupational history.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the examination is inadequate and does not respond completely to the Board's August 2016 remand instructions, the claim must be remanded for a responsive addendum opinion.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, forward the Veteran's claims file to the November 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, the examiner is asked to distinguish symptoms that are the result of service-connected allergic rhinitis and symptoms that are the result of non-service-connected asthmatic bronchitis, with specific discussion of the Veteran's cough.  If the examiner is unable to distinguish which symptoms are the results of which disability, he or she must so state, and explain why.  

The examiner must specifically consider the Veteran's VA and private treatment records between February 1991 and August 2010, as well as the Veteran's July 2010 private treatment note, December 2010 letter from the Veteran's private treatment provider, April 2012 VA treatment note, and any other relevant treatment records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the cough is secondary to the Veteran's service-connected allergic rhinitis or non-service-connected asthmatic bronchitis.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).

Regarding the Veteran's employability, the examiner should consider the Veteran's personal lay statements as well as lay statements provided by her coworkers, supervisors, doctors and mother.  After a review of the lay statements the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected allergic rhinitis, and cough if the examiner finds that to be secondary to the service-connected allergic rhinitis, precludes her from securing and following substantially gainful employment consistent with her educational and occupational history.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.
All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

Finally, the examiner must provide an opinion on the current nature and severity of her service-connected allergic rhinitis.  The examiner should render all findings necessary for the evaluation of allergic rhinitis, to include the presence of polyps, degrees of obstruction of both sides of her nasal passage, the nature and frequency of incapacitating and non-incapacitating episodes, medications, and symptoms such as headaches, pain, and purulent discharge or crusting.  Specifically, the examiner should indicate whether there has been any changes in severity and, if so, the examiner should identify the approximate date of changes and provide an assessment of the severity.  In rendering an opinion, the examiner must take into account all lay statements as well as any private and medical treatment records.

A complete medical rationale for all opinions expressed must be provided.

4. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




